Title: To Benjamin Franklin from Stephen Sayre, 7 November 1778
From: Sayre, Stephen
To: Franklin, Benjamin


Sir
Copenhagen 7th novr. 1778—
It is now a long time since I have troubled your Excellency with a Letter: for I have had no encouragement to give you my Sentiments— I am lost in conjecture, why you should not have favour’d me with a Reply—perhaps the multiplicity of applications by Letter, has made it necessary for you to reject all correspondence perpost. I am willing to believe your Excellency’s reasons are conclusive; for I have done nothing to injure that good opinion of me, which you have always allow’d me to deserve, either as a public Character, or a private Gentleman: and I will not suppose you capable of receiving unjust prejudices in my absence.
This will be deliver’d to your Excellency, by the Danish Envoy or an eminent Merchant— its purport is of some consequence to our Country, and may lead to a mutual advantage between these parts of Europe & America— There are now stronger appearances, than at any time since the commencement of the War, that it must continue long—it also bears the appearance of a naval contest, in which both parties will make every possible Effort.
America must have more Ships—at any rate, they must have Hemp, Cordage Sail Cloth, et cetera, from the nothern parts of Europe. To expect a Supply thro’ France hereafter is inconsistent with present Circumstances—she may find difficulty in obtaining sufficient for her own wants: and should there be any thing to spare it must come to our hands under a double risque—there is, perhaps more risque between the Baltic and the ports of France, than the ports of America—For to America, Ships may go north about—have a wide Ocean, & few Enemies.
The Proposal now made is. That some eminent Merchants here will Supply the Congress with Ships, Cordage, Hemp, &c &c, either thro’ the Island of St Thomas or from their ports in Norway thro’ the North Seas. The prevailing Idea with the Court is; that Ships, loaded with such articles as may be most necessary, shall be sent from hence, & deliver’d to the order of Congress at St Thomas—this leaves a question which your Excellency can probably answer by Opinion Viz:—How are payments to be made for such Ships & Cargoes Whether by importation of Rice & Tobacco into St Thomas, or by Bills of Exchange on Paris. My conjectures are, that you can have no Instructions on this head, therefore I have ventured to recommend a mode whereby a proper Understanding may be form’d: which is, that a Ship be sent from hence, so loaded, directly to the State of Virginia or Maryland, & to return here with Tobacco—this gives Opportunity to form Contracts, & opens a new channel of commerce, at a moment critical, as to our supplys, and for Denmark to improve. I conceive you will, of course, approve this Idea, as promising a more immediate Intercourse. If you do recommend it, the design is to dispatch a fine Ship, just now off the Stocks, laden as mentioned; & under my care, as Super-Cargo. She will carry 18. or 20 guns on one Deck—is frigate built, on a Model, already proved to sail extremely well. A Ship now employ’d in the St Croix Trade, exactly on this plan, has several times pass’d many Ships of War, by fairly outsailing them, tho’ loaded—I never saw so good a bottom, in all the Navy of England, tho’ I have often made attentive observations on many of them, both at Portsmouth & in the Thames.
The Draughtsman is a genius of the first rank—he knew your Excellency in London—his name is Gardiner. He proposes riging her in a very particular manner—on a plan, evidently superior to the common method—its simplicity is inconceivable to one who has not seen it. I am clearly of opinion that all the Navy of England would not sail with her: and that her appearance in America, will lead to an improvement, so as to make the British Navy, now built, almost useless—
She carries more than double the sail, before the wind—her foremast being much the largest, & rig’d for that purpose—She lies two points nearer the wind than any other square rig’d Vessell—carries near double the Sail upon a wind—has less wieght on her masts—requires less Cordage by two thirds—less number of hands—will ride with less anchor & Cable: & will fight more guns, with convenience, than any other Ship hitherto in use. In short the sight of her in America, will give a new stage of improvement to the inconceivable advantage of our rising Navy. And I may venture to prophecy, that our Merchant Ships on this plan will hereafter bid defiance to all pursuit of their Enemies.
I presume, in case you can form no positive engagements for Ships &c. deliver’d at St. Thomas, that you will decidedly encourage this last measure. I trust you can by no means suppose me unworthy the confidence of having such a trust— My conduct has never been mark’d with a single Instance of dishonor or baseness. But if any distrust shall appear Mr F Lewis, may be join’d with me in the consignment— He is my patron, & freind in matters of commerce. If it takes place, I shall have an excellent opportunity of geting safe to America, and my full Intention is, immedeately to enter into the Navy
I am well acquainted with every part of navigation. & every thing that belongs to Ships & Shipping—it has always been the most pleasing amusement of my life. Thus, tho’ late, I hope to share some part of the glory of defending the great cause of liberty. & America. If there are any Letters from my American Freinds under your care, I request they may be deliver’d to the Danish Envoy—

I am, with great Respect Your Excellencys most obedient & very humble Servant
Stephen Sayre
P.S. Your Excy. will excuse the interlineation—the Letter must otherways have been delayd a post longer—To His Excellency Benjamin Franklin Esqr. &c &c &c &c &c

 
Notation: Stephen Sayre Copenhagen 7e. Novembre 1778.
